DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (2015/0246620) in view of Jung (2012/0280649).
 	Fukushima in figures 1 -12, disclose a contactless charging system for an electric work vehicle, comprising a primary coil unit that includes a coil power supply circuit (15) portion and a primary coil (15a) arranged above the coil power supply circuit 
 	Jung in figures 1-9, disclose a charging apparatus for an electric vehicle having a charging circuit (40), a battery pack (41), which is arranged at a rear portion of the vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fukushima by further comprising the battery at a rear portion of the vehicle disclosed by Jung in order to easily replace or exchange the battery from the rear portion.
 	Regarding claim 18, Jung disclose a recessed portion (the secondary coil installed on an inside of a vehicle body. The term inside, which can be considered a recessed), which is formed at a rear-side lower portion of the battery pack and the secondary coil (30) is arranged in the recessed portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAU V PHAN/Primary Examiner, Art Unit 3618